*501
ORDER

PER CURIAM.
AND NOW, this 16th day of May, 2016, the Petition for Allowance of Appeal at 36 MAL 2016 is GRANTED. The issues, as set forth by petitioners, are:
(1) Does the implied covenant of good faith and fair dealing apply to all limited partnership agreements under Pennsylvania law?
(2) If the answer to Question 1 is “yes,” may the implied covenant of good faith and fair dealing impose duties that are inconsistent with the duties imposed by the express terms of a limited partnership agreement?
The cross-petition for allowance of appeal at 71 MAL 2016 is DENIED.
Justice DONOHUE did not participate in the consideration or decision of these matters.